DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-15, 17, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4516971, Spencer in view of US 2005/0252608, MacDonald.
	In regards to claim 1, in Figure 9 and paragraphs detailing said figure, Spencer discloses a connection comprising a first profile (11) having a first end and a first lumen, the first profile comprising a first polymeric material and a second profile (12) having a second end and a second lumen, the second profile comprising a second polymeric material, a metal, or combination thereof, wherein the first end and the second end are coincidently welded at an interface (21’, 24’) via an ionized gas treatment to form a sterile coincidental weld. Spencer does not disclose a first polymeric material comprising a thermoset material. MacDonald teaches an invention which may be utilized along with any of the many known thermoplastic or thermoset polymeric materials that would be familiar to those of ordinary skill in the pertinent art; wherein suitable polymeric materials would include such thermopolymers as polymers, copolymers or mixtures thereof which can be formed into suitable thermoplastic materials, e.g., into sheets, pipes, planters, etc., and such suitable polymeric materials can include polyethylene, polypropylene and other polyolefins, polyethylene terephthalate and other polyesters; polyamides; polyimides; polystyrene and other vinyl polymers, nylon, ABS and PC-ABS. As MacDonald relates to joining thermoplastic or thermoset polymeric materials, it would have been obvious to one having ordinary skill in the art at the time of filing to provide known thermoplastic or thermoset polymeric materials that would be familiar to those of ordinary skill in the pertinent art; wherein suitable polymeric materials would include such thermopolymers as polymers, copolymers or mixtures thereof which can be formed into suitable thermoplastic materials, e.g., into sheets, pipes, planters, etc., and such suitable polymeric materials can include polyethylene, polypropylene and other polyolefins, polyethylene terephthalate and other polyesters; polyamides; polyimides; polystyrene and other vinyl polymers, nylon, ABS and PC-ABS, as taught by MacDonald.
	Note, the method of forming the device is not germane to the issue of
patentability of the device itself. Therefore, the ionized gas treatment limitation is given
little patentable weight.	
	In regards to claim 2, Spencer in view of MacDonald further discloses the first polymer material and the second polymeric material are the same polymeric material.
	In regards to claim 3, Spencer in view of MacDonald further discloses the first polymeric material and the second polymeric material are different polymeric materials.
In regards to claim 5, Spencer in view of MacDonald further discloses the thermoset elastomer comprises a silicone elastomer, a diene elastomer, a butyl rubber, a natural rubber, a polyurethane rubber, an ethylene propylene diene monomer rubber, an isoprene rubber, a nitrile rubber, a styrene butadiene rubber, a blend, or combination thereof.
	In regards to claim 6, Spencer in view of MacDonald further discloses the second polymeric material comprises a thermoplastic elastomer, a thermoset elastomer, or combination thereof.
	In regards to claim 7, Spencer in view of MacDonald further discloses the thermoset elastomer comprises a silicone elastomer, a diene elastomer, a butyl rubber, a natural rubber, a polyurethane rubber, an ethylene propylene diene monomer rubber, an isoprene rubber, a nitrile rubber, a styrene butadiene rubber, a blend, or combination thereof.
	In regards to claim 8, Spencer in view of MacDonald further discloses the first profile comprises a silicone elastomer tube and the second profile comprises a silicone elastomer tube.
	In regards to claim 9, Spencer in view of MacDonald further discloses the first profile comprises a silicone elastomer and the second profile comprises a blend of a styrene block copolymer and a polyolefin.
	In regards to claim 10, Spencer in view of MacDonald further discloses the first profile comprises a tubing, a port, a connector, a hose, a needle, a nozzle, or combination thereof.
	In regards to claim 11, Spencer in view of MacDonald further discloses the coincidental weld is a circumferential seal.
	In regards to claim 12, Spencer in view of MacDonald further discloses the coincident weld withstands a seal integrity pressure test of at least 1 psi, such as at least 5 psi, such as at least 10 psi, such as at least 15 psi, or even at least 20 psi air pressure for about 30 minutes under dry and wet conditions.
	In regards to claim 13, Spencer in view of MacDonald further discloses the first profile and the second profile have the same wall thicknesses.
	In regards to claim 14, Spencer in view of MacDonald further discloses the first profile and the second profile have different wall thicknesses.
	In regards to claim 15, Spencer in view of MacDonald further discloses the coincidental weld has a tensile strength between the first profile and the second profile of at least about 10 psi, such as at least about 50 psi, or even at least 300 psi.
In regards to claim 17, Spencer in view of MacDonald further discloses sterile connection comprising a first profile having a first end and a first lumen, the first profile comprising a first polymeric material comprising a thermoset silicone elastomer and a second profile having a second end and a second lumen, the second profile comprising a second polymeric material, a metal, or combination thereof, wherein the first end and the second end are coincidently welded at an interface via an ionized gas treatment, wherein the ionized gas treatment provides a sterile coincidental weld between the first profile and the second profile.
	In regards to claim 21, Spencer in view of MacDonald further discloses the first profile has a wall thickness of about 0.02 inches to about 4.0 inches.
In regards to claim 22, Spencer in view of MacDonald further discloses the second profile has a wall thickness of about 0.02 inches to about 4.0 inches.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679